DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an RCE filed on 01/19/2021.
Claims 1-15 are currently amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/19/2021has been entered.  


Response to Arguments
Applicant's arguments with respect to claims 1-15 have been considered but are moot because the arguments are based on the amendments and a new ground of rejection has been entered.

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US 2014/0240754, hereinafter Smyth) in view of Hori et al. (US 2019/0079797, hereinafter Hori).

Regarding claim 1, Smyth teaches: An information processing apparatus ([0018-0019], print workflow system 110) comprising: a setting unit (fig. 3, workflow editor 300) configured to set a setting value of a first print part (fig. 4, create job, [0034]) of a print product among a plurality of parts of which the print product consists (([0033], Each activity may be dragged onto workspace 320 in order to assemble and/or edit a workflow);  
 a determination unit configured to determine whether a second print part to be combined with the first print part is included in the plurality of parts in order to create the print product ([0035], Based on the determined horizontal positions of the various activities, processing system 114 determines a proposed location for activity 500 (second part) in the workflow. The proposed location is between the "create job" activity and the "print" activity). 



However, Hori teaches: a change unit configured to change a setting value of the second print part to be combined with the first print part according to the setting value of the first print part in a case where it is determined by the determination unit that the second print part to be combined with the first print part is included in the plurality of parts in order to create the print product (fig. 11 and [0178-0179], 11 does not satisfy the condition. As a result, in the details setting region 180, a display aspect of the details setting region 180 has been changed so as to notify that data entered into the entry box 186 does not satisfy the condition.).  

The motivation for the combination is that Smyth and Hori are in the same field of endeavor, namely workflow editing of a print job. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smyth to include a change unit configured to change a setting value of the second print part to be combined with the first print part according to the setting value of the first print part in a case where it is determined by the determination unit that the second print part to be combined with the first print part is included in the plurality of parts in order to create the print product as taught by Hori. The motivation/suggestion would have been to further enhance/improve workflow editor since doing so would allow the user to make adjustment to the setting and see the changes according to the settings. 


Claims 14 and 15 are rejected for reasons similar to claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/Primary Examiner, Art Unit 2675